COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  VICTOR MOLINAR                                 §              No. 08-19-00126-CR

                            Appellant,           §                Appeal from the

  v.                                             §                34th District Court

  THE STATE OF TEXAS                             §            of El Paso County, Texas

                             State.              §              (TC# 20170D05754)

                                                 §

                                          ORDER

       The Court GRANTS the Appellant’s fourth motion for extension of time within which to

file the brief until January 26, 2020. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Louis Elias Lopez, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before January 26, 2020.


       IT IS SO ORDERED this 15th day of January, 2020.


                                      PER CURIAM



Before Alley, C.J., Rodriguez and Palafox, JJ.